Citation Nr: 0821345	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
seizure disorder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.

In a September 2004 letter, VA informed the veteran that 
since 1991 he had been receiving compensation benefits at the 
100 percent rate, when the correct entitlement was at the 
rate of 30 percent.  Accordingly, VA proposed to reduce the 
amount of the veteran's compensation benefits to the 30 
percent rate.  The veteran's October 2004 claim, and 
subsequent correspondence from the veteran and his 
representative, address the increased evaluation claim on 
appeal, not the reduction in the rate of compensation being 
paid.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record provides that this claim 
requires additional development.  

A private September 2005 emergency room report, translated 
from Spanish to English, notes that the veteran was seen for 
frequent convulsive episodes and was "sent to be 
evaluated."  According to the RO's March 2006 Supplemental 
Statement of the Case, this September 2005 emergency room 
report further indicated that the after being evaluated the 
veteran was discharged with a referral to Dr. V.  The claims 
file contains no corresponding treatment records from Dr. V.  
Such records would be helpful for the proper adjudication of 
the veteran's claim.  However, there is no indication in the 
claims file the RO attempted to obtain such records of 
follow-up treatment. 

In addition, the most recent VA examination was conducted in 
September 2005.  The Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
information and authorization, obtain 
all treatment records from Dr. V., 
including those dated during and after 
September 2005, which have not 
previously been associated with the 
claims file.  The RO should also 
attempt to obtain any additional 
pertinent VA records since October 
2005, or other private pertinent 
medical records as identified by the 
veteran.

2.  Schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of the 
veteran's service-connected post-
traumatic seizure disorder.  The claims 
file must be made available to the 
examiner.  A complete rationale for all 
opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to 
pure speculation, the examiner should 
so indicate.

3.  Then, readjudicate the veteran's 
claim for entitlement to a rating in 
excess of 20 percent for post-traumatic 
seizure disorder.  If the benefit 
sought on appeal remains denied, 
provide the veteran with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue, 
including the diagnostic criteria for 
evaluating post-traumatic seizure 
disorder.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



